DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10, 13, and 15-20 are amended.  Claims 12, and 14 are cancelled.  New claims 21-32 are added.  Claims 1-11, 13, and 15-32 are pending in the instant application.  Claims 20-21 remain withdrawn.   Claims 1-11, 13, 15-19, and 21-32 are under examination on the merits.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 06/07/2022 and 07/05/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	

Response to Amendment
The Amendment by Applicant’s representative Dr. Nicholas R. Herrel on 09/16/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment to claim 1 by limiting the active component of the agricultural formulation to “a chemical pesticide” overcomes the rejection.  The rejection is withdrawn.
Applicant’s amendment to claim 2 by defining VOC as the volatile organic compounds having boiling point of up to about 200 °C in claim 1 overcomes the rejection of claim 2.  The rejection is withdrawn.
Applicant’s amendment to claim 5 overcomes the rejection.  The rejection is withdrawn.
Applicant’s amendments to claims 6 and 7 overcome the rejection.  The rejection is withdrawn.
Applicant’s amendment to claim 11 overcomes the rejection.  The rejection is withdrawn.
Applicant fails to respond to the rejection of claim 15. The rejection is maintained.

Claim rejection under 35 U.S.C.§112(d)
 
Applicant’s amendment to claim 4 obviates the rejection.  The rejection of claim 4 is withdrawn.
Applicant’s amendment to claim 11 obviates the rejection.  The rejection of claim 11 is withdrawn.
Applicant’s amendment to claim 18 obviates the rejection.  The rejection of claim 18 is withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  The rejection is revised necessitated by the amendment.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  The rejection is revised necessitated by the amendment.  

The following rejections are necessitated by the amendment filed 09/16/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15-19, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Specifically, amended claim 1 is drawn to an emulsifiable agricultural formulation comprising less than 3 wt% of the VOC having boiling points of up to about 200°C and the SVOC having boiling points of about 200°C to about 400°C.  Applicant’s specification [0003] describes volatile organic compounds (VOC) are petroleum-derived aromatic and aliphatic solvents.  Applicant’s claim 4 depends on claim 1 and further comprise an organic solvent of a polar aprotic solvent, an aliphatic hydrocarbon, an aromatic solvent or a combination thereof.   Applicant’s claims 5-7 depend on claim 1 and the formulation further comprise a green co-solvent comprises a ketone solvent, an alcohol solvent, an organic acid solvent, an acetate solvent, a lactate solvent, a leveulinate solvent, or a combination thereof such as acetone, methyl ethyl ketone, methyl isobutyll ketone, methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, t-butanol, acetic acid, ethyl] acetate, isopropyl acetate, propyl acetate, butyl acetate, isobutyl acetate, t-butyl acetate, methyl lactate, ethyl lactate, propyl lactate, isopropyl lactate, butyl lactate, isobutyl lactate, t-butyl lactate, methyl] levulinate, ethyl levulinate, propyl levulinate, isopropyl levulinate, butyl levulinate, isobutyl levulinate, t-butyl levulinate, or a combination thereof according to claim 7.  However, acetone, methanol, ethanol, 1-propanol, 2-propanol, etc. are all organic solvents have boiling points lower than 400°C, and can be interpreted as VOC and SVOC.  Therefore, VOC and SVOC of claim 1 can be interpreted differently as any organic compounds having boiling points less than 400°C; or any petroleum-derived organic compounds having boiling points less than 400°C.  Therefore, claim 1 is indefinite.  Claims 2-11, 13, 15-19, and 22-32 depending on claim 1 are rejected accordingly.  Applicant is invited to respond this rejection by giving clear definition of VOC and SVOC.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 4 is drawn to an emulsifiable agricultural formulation of claim 1 further comprising an organic solvent, wherein the organic solvent comprises a polar aprotic solvent, an aliphatic hydrocarbon, an aromatic solvent, or a combination thereof.  Claim 1 defines the total content of volatile organic compounds (VOC) and semi-volatile organic compounds (SVOC) in the natural oil solvent is less than about 3 wt%; and the VOC have boiling points of up to about 200°C and the SVOC have boiling points of about 200°C to about 400°C.  It is not clear whether  “the organic solvent of a polar aprotic solvent, an aliphatic hydrocarbon, an aromatic solvent, or a combination thereof” is part of the VOC or SVOC in claim 1. If the organic solvent is not a part of the VOC or SVOC, claim 4 would be indefinite because a polar solvent such as acetone (CH3COCH3) has boiling point 56 °C, lower than the boiling point of VOC or SVOC defined in claim 1. Furthermore, Applicant’s specification [0003] defines volatile organic compounds (VOC) include petroleum-derived aromatic and aliphatic solvents which should be kept at minimum amount, while claim 4 defines the emulsifiable agricultural formulation further comprises an aliphatic hydrocarbon or aromatic solvent.  Since the aromatic solvent and the aliphatic hydrocarbon can be interpreted as petroleum-derived aromatic and aliphatic solvents, the formulation of claim 4 further comprises the low boiling point organic solvents of VOC or SVOC.  Therefore, claim 4 does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention.   

Claims 8 and 26 contain a phrase “..the natural oil solvent comprising a tall oil fatty acid, a distilled tall oil, vegetable oil, sesame oil, canola oil, olive oil, ..or a combination thereof”.  According to Merriam-Webster dictionary, vegetable oil is a fatty oil from seeds or fruits.  Sesame oil, canola oil, and olive oil are specific types of vegetable oil. Therefore, claim 15 contains both a broader range of an active component of a vegetable oil, and a narrower range of vegetable oil of sesame oil, canola oil, and olive oil.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claims 8 and 26 are indefinite.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2007/0066489 (“the `489 publication”) to Vermeer et al. 

Applicant’s claim 1 is drawn to an emulsifiable agricultural formulation comprising: an active component comprising a chemical pesticide; a natural oil solvent, wherein the total content of volatile organic compounds (VOC) and semi-volatile organic compounds (SVOC) in the natural oil solvent is less than about 3 wt%; and a non-ionic surfactant, wherein the VOC have boiling points of up to about 200°C and the SVOC have boiling points of about 200°C to about 400°C.
Claim interpretation:  The transition phrase “comprising” of claim 1 is an open-ended inclusive transition phrase, which does not exclude additional active ingredients in the claimed emulsifiable agricultural formulation.  
The VOCs are the organic compounds having boiling points of up to about 200°C and the SVOC having boiling points of about 200°C to about 400°C, and are petroleum-derived aromatic and aliphatic solvents in light of Applicant’s specification [0003].

Claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising: (1) at least one agrochemical active compound that is solid at room temperature, (2) at least one penetration promoter, (3) at least one vegetable oil, (4) one or more non-ionic surfactants or dispersing aids and/or one or more anionic surfactants or dispersing aids, and (5) optionally, one or more additives selected from the group consisting of emulsifying agents, antifoam agents, preservatives, antioxidants, colorants, inert filling materials, and combinations thereof, wherein the agrochemical active compound is a fungicide, bactericide, insecticide, acaricide, nematicide, molluscicide, herbicide, plant growth regulator, plant nutrient, a repellent, or a combination thereof.   The vegetable oil (a natural oil solvent) does not contain VOV and SVOC. Therefore, claim 2 of the `489 publication anticipates Applicant’s claims 1, 22, 26, and 30.

In terms of Applicant’s claims 2 and 24-25 wherein the natural oil solvent has a volatile organic content (VOC) up to about 1 wt %, Applicant’s specification describes that VOC includes petroleum-derived aromatic and aliphatic solvents, can potentially pose health and safety concerns for applicators, pose environmental/regulatory concerns, and can cause minor to severe phytotoxicity in crops [0003].  None of the Examples 1-9 and Spray liquors A-D of the `489 publication disclose the formulation contains VOC.  Therefore, the `489 publication anticipates Applicant’s claim 2.

In terms of Applicant’s claims 3 and 23 wherein the wherein the pesticide is present and comprises bifenthrin, the `489 publication exemplifies the insecticides, acaricides, and nematicides include bifenthrin, a pesticide [0023].  

In terms of Applicant’s claims 4 and 28 further comprising an organic solvent, Example 4 of the `489 publication teaches the organic solvent is 2-ethyl-hexyl alkoxylate of the formula (Ic-1), a polar aprotic solvent [0100-0103].

In terms of Applicant’s claims 5-6, and 29 further comprising a green co-solvent, Example 4 of the `489 publication teaches the formulation comprises ethylhexanol, an alcohol green-solvent [0127].

In terms of Applicant’s claim 8, claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising at least one vegetable oil.

In terms of Applicant’s claim 10, the `489 publication discloses preferred non-ionic surfactants include polyethylene oxide-polypropylene oxide block copolymers [0071].

In terms of Applicant’s claim 11, Examples 1-9 of the `489 publication disclose agricultural formulations absence of an organic solvent.

In terms of Applicant’s claim 13, Example 4 of the `489 publication discloses an agricultural formulation comprising the active component of a pesticide thiacloprid (49.4 g) making 19.8 wt% (250 g of total formulation). 

In terms of Applicant’s claim 18, Example 4 of the `489 publication discloses an agricultural formulation comprising a mixture of alkylarylsulphonate and ethylhexanol [0127].   alkylarylsulphonate is a polar aprotic organic green solvent.

In terms of Applicant’s claim 19, the `489 publication discloses Spray liquor C of 
an agricultural formulation comprising the active component of a pesticide thiacloprid, sunflower oil, 2-ethyl-hexyl alkoxylate of the formula (Ic-1) (non-ionic surfactant) and water [0215-0219].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the `489 publication in view of US 9,380,788 (“the 788 patent”) to Giora Kritzman, and US 2007/0178128 (“the 128 publication”) to Steven M. Bessette.              

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising: (1) at least one agrochemical active compound that is solid at room temperature, (2) at least one penetration promoter, (3) at least one vegetable oil, (4) one or more non-ionic surfactants or dispersing aids and/or one or more anionic surfactants or dispersing aids, and (5) optionally, one or more additives selected from the group consisting of emulsifying agents, antifoam agents, preservatives, antioxidants, colorants, inert filling materials, and combinations thereof, wherein the agrochemical active compound is a fungicide, bactericide, insecticide, acaricide, nematicide, molluscicide, herbicide, plant growth regulator, plant nutrient, a repellent, or a combination thereof.  Examples 1-9 and Spray liquors A-D of the `489 publication discloses specific examples of oil-based suspension formulation.  For example, Example 4 discloses a formulation comprising 49.4 g of thiacloprid, 23.75 g of a mixture of alkylarylsulphonate and ethylhexanol, 4.5 g of singly branched alkanol ethoxylate having on average 15 ethylene oxide groups,  25.0 g of polyoxyethylene sorbitol oleate, 0.25 g of silicone oil, 0.5 g of butylhydroxytoluene, 50.0 g of 2-ethyl-hexyl alkoxylate of the formula (Ic-1), and] 96.6 g of sunflower oil.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 7 and Example 4 of the `489 publication is that the prior art does not teach the agricultural formulation further comprising the green co-solvent such as methanol, ethanol, etc. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 7 would have been obvious over the `489 publication because the difference is further taught and/or suggested by the `788 patent.  The `788 patent teaches an antimicrobial composition comprising the first component may also contain up to 5 wt% of organic solvent selected from the group consisting of acetone, isopropyl alcohol, acetonitrile, ethanol and methanol (col. 8, lns. 15-20).

In terms of claims 9 and 27, the `489 publication does not teach the natural oil solvent is a C1-C5 ester of a soybean oil fatty acid.  However, the difference is further taught and/or suggested by the `788 patent.  The `788 patent teaches an antimicrobial composition comprising the first component contain the natural oils of plant derived oils including Sesame oil, Olive oil, Peanut oil, Cottonseed oil, Soybean oil, Palm oil, sunflower oil, safflower oil, canola oil, castor oil, coconut oil, groundnut oil.  One ordinary skilled in the art would have known that a C1-C5 ester of a soybean oil fatty acid is a plant derived oil of Soybean oil. In addition, the `128 publication teaches using pine ester (i.e. glycerol ester of wood rosin) as an ingredient for preparing a pesticidal composition (see claim 1).  One ordinary skilled in the art would include pine ester or a rosin C1-C3 ester as a natural oil to make an emulsifiable agricultural formulation. 

In terms of claim 15, Example 4 of the `489 publication does not teach the formulation comprises about 5 to about 30 wt% of the green co-solvent comprising butyl lactate. However, the difference is further taught and/or suggested by the `128 publication.  Claim 1 of the `128 publication teaches a pesticidal composition comprising butyl lactate and a pesticidally-effective active ingredient.  In addition, the `128 publication teaches the EPA listed butyl lactate as an environmental friendly organic solvent in a pesticidal composition used in emulsifiable concentrate pesticidal compositions [0008-0009], wherein butyl lactate present in an amount that is generally between about 0.0001 to about 99%, and preferably about 0.01 to about 95%, by weight of the mixture and all subranges therebetween [0011].  
In terms of claims 16-17, Example 4 of the `489 publication does not teach the formulation comprises about 15 to about 30 wt% of bifenthrin.  Instead, Example 4 discloses a formulation comprising 49.4 g of thiacloprid, 23.75 g of a mixture of alkylarylsulphonate and ethylhexanol, 4.5 g of singly branched alkanol ethoxylate having on average 15 ethylene oxide groups, 25.0 g of polyoxyethylene sorbitol oleate, 0.25 g of silicone oil, 0.5 g of butylhydroxytoluene, 50.0 g of 2-ethyl-hexyl alkoxylate of the formula (Ic-1), and] 96.6 g of sunflower oil. Like bifenthrin, thiacloprid is another active pesticidal compound.  In addition, the `489 publication teaches both bifenthrin and thiacloprid are active pesticidal compounds [0023].   Therefore, it would have been obvious-to-try for one ordinary skilled in the art by replacing “thiacloprid” in the Example 4 with “bifenthrin” to make another pesticidal formulation with reasonable chance of success.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  See MPEP§2143(I)(B).
Conclusions
Claims 1-11, 13, 15-19, and 21-32 are rejected.
Claims 20-21 are withdrawn.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731